DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on date/month/year, is being considered by the examiner.

Objections 
Claims 1 are 10 are objected.  The claim limitation “the video camera” should be read “the video surveillance camera”.  An appropriate correction is required.
Claim 7 is objected.  The claim limitation “storing each object recognition score” should be read “storing each ”.  An appropriate correction is required.
Claim 15 is objected.  The claim limitation “to store the object recognition score associated with each image” should be read “to store the acquired image”.  Appropriate corrections are required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a training set of images in an environment”, “camera settings”, “a recognition score”, “a degree of certainty”, “A non-transitory computer readable medium”, “a computer”, “means to apply a computer implemented object recognition process”, “a training model”, “a particular algorithm” must be shown or the features must be canceled from the claims 1-18.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), such as in claims 3, 5, 8, 11, and 13-16 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 5, 8, and 11-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventors had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this application, several limitations are not explained in sufficient details in the specification.  For example, claims 3, 5, and 8, recite several “steps of”. However, it is not clear from the claim language who or what component of the system would perform these operations. In addition, claims 11, and 13-16 recite “control means” and the “means”. The specification however does not provide corresponding structure for the “control means” and the “means”.  Moreover, claim 17 recites “a training model”.  However, the specification does not provide details how this model would be trained.  Furthermore, claim 18 recites “object recognition using a particular algorithm”, but nowhere in the specification has discussed this “particular algorithm”.   Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, claims 3, 5, 8, 11, 13-16 and their dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 3, 5, 8, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims do not describe who or what component of the system would perform steps of operations in claims 3, 5, and 8. The claims also do not describe the structure of the control means and the means in claims 11 and 13-16. Therefore, claims 3, 5, 8, 11, 13-16 and their dependent claims are indefinite and is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 10, and 11 recite "controlling a robot including an object ". It is not clear from the claim language whether the meaning of this limitation is “controlling a robot and controlling an object, where the object can be anywhere”, or “controlling a robot which has an object on it”, or “controlling a robot including controlling an object, where the object is on the robot”. Therefore, claims 1, 10, and 11 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 10, and 11 recite "the field of view of at least one camera". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claims 1, 10, and 11 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2 and 12 recite "the fields of view of different cameras". There is insufficient antecedent basis for this limitation in the claim.  Therefore, claims 1, 10, and 11 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2  and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kerzner (US Patent Application Publication 2016/0266577 A1), (“Kerzner”), in view of Afrouzi (US Patent 11,199,853 B1), (“Afrouzi”).
Regarding claim 1, Kerzner meets the claim limitations, as follows:
A method (i.e. a method) [Kerzner: para. 0006] of acquiring a training set of images ((i.e. images obtained via camera 106c, or one or more live feeds provided
by a camera associated with one or more robotic devices) [Kerzner: para. 0050]; (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210.) [Kerzner: para. 0067]) in an environment comprising at least one video surveillance camera (i.e. The security monitoring system 1100 may be used to monitor, surveil, and protect property 1101 in the same, or substantially similar, manner as the security monitoring system 100 may be used to monitor, surveil, and protect property 101. For instance, the central monitor control unit 102, multiple sensors 104a, 104b, ... 104e, cameras 106a, 106b, ...106e) [Kerzner: para. 0182; Figs. 1, 11], wherein the video camera is connected to a network (i.e. The security monitoring system 100 may facilitate networked communication between each component of security monitoring system 100 including for example, the central monitor control unit 102, sensors 104a, 104b, ... 104, cameras 106a, 106b, ... 106e, robotic devices 108a, 108b, . . . 1080, and charging stations 110a, 110b, . . . 110f via network 111) [Kerzner: para. 0036; Figs. 1-2] including a video management server (i.e. The network 205 is configured to enable exchange of electronic communications between devices connected to the network 205. For example, the network 205 may be configured to enable exchange of electronic communications between the monitoring system control unit 210, the one or more user devices 240,250, the monitoring application server 260, and the central alarm station server 270.) [Kerzner: para. 0061; Fig. 2], the method (i.e. a method) [Kerzner: para. 0006] comprising: (1) controlling a robot (i.e. the fleet of robots may be deployed, and controlled by a central monitor control unit, one or more of the robots may be controlled by a user via one or more of a mobile device, virtual reality headset, or the like.) [Kerzner: para. 0033] including an object ((i.e. the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local
memory) [Kerzner: para. 0045]; (i.e. a robotic device 108c may be deployed by a central monitoring control unit 102 that includes one or more biometric readers.) [Kerzner: para. 0045]; (i.e. a robotic device 108d may include a taser 114) [Kerzner: para. 0052]) to navigate to a plurality of locations ((i.e. transmitting a command to each robotic device in the subset of robotic devices that instructs each respective robotic device to navigate to the location) [Kerzner: para. 0006]; (i.e. the robotic devices 280 and 282 may include drones that are capable of moving throughout a property based on automated control technology and/or user input control provided by a user. In this example, the drones may be able to fly, roll, walk, or otherwise move about the property) [Kerzner: para. 0075], wherein each location is in the field of view of at least one camera ((i.e. The user may input a selection of one or more robotic devices 108a, 108b, ... 108o that is transmitted to, and received 1260 by, the central monitor control unit 102. Next, the user 1150 may input a particular command that is to be performed by each selected robotic device. For instance, a user may select one or more commands that may include, for example, "view camera feed," "fly to Room A," "flash bright light," "fire taser," or the like. After the user 1150 selects one more commands, the user device 1152 may transmit the selected commands to the central monitor control unit 102. The central monitor control unit 102 may receive each selected command, and associate the selected command with the corresponding robotic device that is to perform the command. The process may conclude with the central monitor control unit 1280 transmitting each command to the corresponding robotic device 108a, 108b, ... 1080, respectively. Each respective robotic device may execute the received commands, stream video to the user's 1150 virtual reality headset 1154, and/or the like as indicated by the commands received from user 1150.) [Kerzner: para. 0194; Figs. 1, 11]; (i.e. The user 1150 may be able to control one or more of the cameras 106a, 106b, 106c, 106d, 106e to alter the field of view one or more of the cameras using the mobile device) [Kerzner: para. 0187 – Note: Figs. 1 and 11 show that robotic devices 108a, 108b, 108c, ...  are in field-of-views of the cameras 106a, 106b, 106c, 106d, 106e];  (i.e. In addition, the camera 230 may be triggered to begin capturing images when the alarm system detects an event, such as an alarm event, a door opening event for a door that leads to an area within a field of view of the camera 230, or motion in the area within the field of view of the camera 230) [Kerzner: para. 0107; Figs. 1, 11];); (2) at each location (i.e. a plurality of sensors located at different locations throughout a property) [Kerzner: claim 1], controlling at least one camera (i.e. The user 1150 may be able to control one or more of the cameras 106a, 106b, 106c, 106d, 106e to alter the field of view one or more of the cameras using the mobile device) [Kerzner: para. 0187] which has the robot in its field of view (i.e. The description of security monitoring system 100 utilizes a central monitor control unit 102, multiple sensors 104a, 104b, ... 104f, multiple cameras 106a, 106b, ... 106e, multiple robotic devices 108a, 108b, ... 108o) [Kerzner: para. 0058 – Note: Figs. 1 and 11 show robotic devices 108a, 108b, 108c, ...  are in field-of-views of the cameras 106a, 106b, 106c, 106d, 106e] to capture a plurality of images with different camera settings (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]; and (3) storing each image with camera setting data (i.e. solid state electronic storage that enables the robotic devices 280 and 282 to store applications, configuration data, collected sensor data) [Kerzner: para. 0081] defining the camera settings when the image was captured ((i.e. The monitoring application server 260 may store sensor and image data received from the monitoring system and perform analysis of sensor and image data received from the monitoring system. Based on the analysis, the monitoring application server 260 may communicate with and control aspects of the monitoring system control unit 210 or the one or more user devices 240, 250) [Kerzner: para. 0092]; (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]). 
Kerzner does not explicitly disclose the following claim limitations (Emphasis added).
A method of acquiring a training set of images in an environment comprising at least one video surveillance camera, wherein the video camera is connected to a network including a video management server, the method comprising: (1) controlling a robot including an object to navigate to a plurality of locations, wherein each location is in the field of view of at least one camera; (2) at each location, controlling at least one camera which has the robot in its field of view to capture a plurality of images with different camera settings; and (3) storing each image with camera setting data defining the camera settings when the image was captured.   
However, in the same field of endeavor Afrouzi  further discloses the claim limitations and the deficient claim limitations, as follows:
the robot in its field of view to capture a plurality of images with different camera settings (i.e. In some embodiments accuracy of depth measurement is increased when the VMP robot moves from a first location to a second location causing a second reading of a time-off light (TOF) camera or distance measurement device to provide a second reading which is different from the first reading at the first location. Due to the movement of the VMP robot the distances to obstacles and perimeters of the environment changes, and hence the two readings differ. Concurrently, a second image is captured with slight difference with the first image. In some embodiments, the processor compares the difference in the two images, with the differentiations between the TOF readings of both images providing the changed position of the VMP robot within the environment. For example, FIG. 116 illustrates a measured distance 11600 by a sensor of robot 11601 and resulting image 11602 in a first position and a second measured distance 11603 measured by the same sensor of robot 11601 and resulting image 11604 after moving to a second position. Image 11602 from the first position and image 11604 from the second position can be used to determine a difference
between the two positions 11605) [Afrouzi: col. 78, line 41-61]; and ((i.e. In some embodiments, a camera captures spatial data
while the VMP robot moves within the surroundings. In some embodiments, the VMP robot moves back and forth across the environment in straight lines, such as in a boustrophedon pattern. In some embodiments, the camera captures spatial data while the VMP robot rotates 360 degrees. In some embodiments, spatial data of the surroundings are captured continuously as the VMP robot moves around the surroundings or rotates in one or more different positions in the surroundings. In some embodiments, the camera captures objects within a first field of view. In some embodiments, the image captured is a depth image, the depth image being any image containing data which may be related to the distance from the camera to objects captured in the image (e.g., pixel brightness, intensity, and color, time for light to reflect and return back to sensor, depth vector, etc.)) [Afrouzi: col. 85, line 5-20]; (i.e. In some embodiments, the camera rotates to observe a second field of view partly overlapping the first field of view and captures a depth image of objects within the second field of view (e.g., differing from the first field of view due to a difference in camera pose). In some embodiments, the processor compares the depth readings for the second field of view to those of the first field of view and identifies an area of overlap when a number of consecutive readings from the first and second fields of view are similar. The area of overlap between two consecutive fields of view correlates with the angular movement of the camera (relative to a static frame of reference of a room, for example) from one field of view to the next field of view. By ensuring the frame rate of the camera is fast enough to capture more than one frame of readings in the time it takes the camera to rotate the width of the frame, there is always overlap between the readings taken within two consecutive fields of view. The amount of overlap between frames may vary depending on the angular (and in some cases, linear) displacement of the camera, where a larger area of overlap is expected to provide data by which some of the present techniques generate a more accurate segment of the spatial representation (or otherwise map) relative to operations on data with less overlap. In some embodiments, the processor infers the angular disposition of the VMP robot from the size of the area of overlap and uses the angular disposition to adjust odometer information to overcome the inherent noise of an odometer. Prior to measuring vectors from the camera to objects within each new field of view and estimating depths, the processor may adjust previous readings to account for the measured movement of the VMP robot as it moves from observing one field of view to the next (e.g., differing from one another due to a difference in camera pose). This adjustment accounts for the movement of the coordinate system observed by the camera o with respect to a stationary coordinate system that may or may not coincide with the first field of view of the camera) [Afrouzi: col. 85, line 24-51]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerzner with Afrouzi to program the system to store the camera setting data with the captured image data.  
Therefore, the combination of Kerzner with Afrouzi will enable processors of the system to utilize the camera setting data to calculate and make appropriate adjustments to control the robot [Afrouzi: col. 85, line 24-51]. 

Regarding claim 2, Kerzner meets the claim limitations as set forth in claim 1.Kerzner further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Kerzner: para. 0006], wherein the environment includes a plurality of video surveillance cameras, the plurality of locations are in the fields of view of different cameras (i.e. The security monitoring system 1100 may be used to monitor, surveil, and protect property 1101 in the same, or substantially similar, manner as the security monitoring system 100 may be used to monitor, surveil, and protect property 101. For instance, the central monitor control unit 102, multiple sensors 104a, 104b, ... 104e, cameras 106a, 106b, ...106e) [Kerzner: para. 0182 – Note: Figs. 1 and 11 show there are multiple the cameras such as 106a, 106b, 106c, 106d, 106e that are installed in different locations in the property].

Regarding claim 4, Kerzner meets the claim limitations as set forth in claim 1.Kerzner further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Kerzner: para. 0006], wherein
the environment further includes at least one light source (i.e. For instance, the robotic device 108a may communicate with one or more other components of security monitoring system to turn lights in the property on/off) [Kerzner: para. 0043], and the method further includes (i.e. a method) [Kerzner: para. 0006], at each location (i.e. a plurality of sensors located at different locations throughout a property) [Kerzner: claim 1], controlling the light sources ((i.e. control operations of devices included in the alarm system or other household devices (e.g., a thermostat, an appliance, lights, etc.).) [Kerzner: para. 0062];  (i.e. For instance, the robotic device 108a may communicate with one or more other components of security monitoring system to turn lights in the property on/off) [Kerzner: para. 0043]) and the camera to capture the plurality of images with different camera settings (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068] and different light source settings (i.e. The monitoring system control unit 210 communicates with the module 222 and the camera 230 to perform surveillance or monitoring. The module 222 is connected to one or more devices that enable home automation control. For instance, the module 222 may be connected to one or more lighting systems and may be configured to control operation of the one or more lighting systems.) [Kerzner: para. 0066].  

Regarding claim 5, Kerzner meets the claim limitations as set forth in claim 4.Kerzner further meets the claim limitations as follows:
The method according to claim 4 (i.e. a method) [Kerzner: para. 0006], wherein the step of controlling the light source (i.e. The monitoring system control unit 210 communicates with the module 222 and the camera 230 to perform surveillance or monitoring. The module 222 is connected to one or more devices that enable home automation control. For instance, the module 222 may be connected to one or more lighting systems and may be configured to control operation of the one or more lighting systems.) [Kerzner: para. 0066] comprises changing at least one of intensity ((i.e. The robotic device 1080 may circle the property 101 and shine a floodlight 1120 around the external boundaries of property 101) [Kerzner: para. 0054]; (i.e. the deployed robotic devices may shine bright lights in the burglar's 140c eyes and/or playback audio at extremely loud volumes.) [Kerzner: para. 0056]; (i.e. the robotic device 108d, or another robotic device that has been deployed to Room B, may also be equipped with an extremely bright light. In such instances, the central monitor control unit 102 may instruct the robotic device 108d, or other deployed robotic device, to shine the bright light into the eyes of the burglar 140b in an effort to blind the burglar 140b.) [Kerzner: para. 0052]) and colour temperature ((i.e. The system 200 also includes thermostat 234 to perform dynamic environmental control at the property. The thermostat 234 is configured to monitor temperature and/or energy consumption of an HVAC system associated with the thermostat 234, and is further configured to provide control of environmental (e.g., temperature) settings. In some implementations, the thermostat 234 can additionally or alternatively receive data relating to activity at a property and/or environmental data at a property, e.g., at various locations indoors and outdoors at the property.) [Kerzner: para. 0072]; (i.e. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0068]).

Regarding claim 6, Kerzner meets the claim limitations as set forth in claim 1.Kerzner further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Kerzner: para. 0006], wherein the method comprises (i.e. a method) [Kerzner: para. 0006], at each location (i.e. a plurality of sensors located at different locations throughout a property) [Kerzner: claim 1], controlling the robot to rotate, and acquiring images with the robot at different orientations ((i.e. In some embodiments, a camera captures spatial data while the VMP robot moves within the surroundings. In some embodiments, the VMP robot moves back and forth across the environment in straight lines, such as in a boustrophedon pattern. In some embodiments, the camera captures spatial data while the VMP robot rotates 360 degrees. In some embodiments, spatial data of the surroundings are captured continuously as the VMP robot moves around the surroundings or rotates in one or more different positions in the surroundings. In some embodiments, the camera captures objects within a first field of view. In some embodiments, the image captured is a depth image, the depth image being any image containing data which may be related to the distance from the camera to objects captured in the image (e.g., pixel brightness, intensity, and color, time for light to reflect and return back to sensor, depth vector, etc.)) [Afrouzi: col. 85, line 5-20]; (i.e. The system 200 further includes one or more robotic devices 280 and 282. The robotic devices 280 and 282 may be any type of robots that are capable of moving and taking actions that assist in security monitoring. For example, the robotic devices 280 and 282 may include drones that are capable of moving throughout a property based on automated control technology and/or user input control provided by a user. In this example, the drones may be able to fly, roll, walk, or otherwise move about the property. The drones may include helicopter type devices ( e.g., quad copters), rolling helicopter type devices ( e.g., roller copter devices that can fly and also roll along the ground, walls, or ceiling) and land vehicle type devices (e.g., automated cars that drive around a property). In some cases, the robotic devices 280 and 282 may be robotic devices that are intended for other purposes and merely associated with the monitoring system 200 for use in appropriate circumstances.) [Kerzner: para. 0075]; (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]; (i.e. The description of security monitoring system 100 utilizes a central monitor control unit 102, multiple sensors 104a, 104b, ... 104f, multiple cameras 106a, 106b, ... 106e, multiple robotic devices 108a, 108b, ... 108o) [Kerzner: para. 0058 – Note: Figs. 1 and 11 show robotic devices 108a, 108b, 108c, ...  are in field-of-views of the cameras 106a, 106b, 106c, 106d, 106e])).
In the same field of endeavor Afrouzi  further discloses the claim limitations as follows:
acquiring images with the robot at different orientations (i.e. In some embodiments accuracy of depth measurement is increased when the VMP robot moves from a first location to a second location causing a second reading of a time-off light (TOF) camera or distance measurement device to provide a second reading which is different from the first reading at the first location. Due to the movement of the VMP robot the distances to obstacles and perimeters of the environment changes, and hence the two readings differ. Concurrently, a second image is captured with slight difference with the first image. In some embodiments, the processor compares the difference in the two images, with the differentiations between the TOF readings of both images providing the changed position of the VMP robot within the environment. For example, FIG. 116 illustrates a measured distance 11600 by a sensor of robot 11601 and resulting image 11602 in a first position and a second measured distance 11603 measured by the same sensor of robot 11601 and resulting image 11604 after moving to a second position. Image 11602 from the first position and image 11604 from the second position can be used to determine a difference between the two positions 11605) [Afrouzi: col. 78, line 41-61]; (i.e. In some embodiments, a camera captures spatial data while the VMP robot moves within the surroundings. In some embodiments, the VMP robot moves back and forth across the environment in straight lines, such as in a boustrophedon pattern. In some embodiments, the camera captures spatial data while the VMP robot rotates 360 degrees. In some embodiments, spatial data of the surroundings are captured continuously as the VMP robot moves around the surroundings or rotates in one or more different positions in the surroundings. In some embodiments, the camera captures objects within a first field of view. In some embodiments, the image captured is a depth image, the depth image being any image containing data which may be related to the distance from the camera to objects captured in the image (e.g., pixel brightness, intensity, and color, time for light to reflect and return back to sensor, depth vector, etc.)) [Afrouzi: col. 85, line 5-20]; (i.e. In some embodiments, the camera rotates to observe a second field of view partly overlapping the first field of view and captures a depth image of objects within the second field of view (e.g., differing from the first field of view due to a difference in camera pose). In some embodiments, the processor compares the depth readings for the second field of view to those of the first field of view and identifies an area of overlap when a number of consecutive readings from the first and second fields of view are similar. The area of overlap between two consecutive fields of view correlates with the angular movement of the camera (relative to a static frame of reference of a room, for example) from one field of view to the next field of view. By ensuring the frame rate of the camera is fast enough to capture more than one frame of readings in the time it takes the camera to rotate the width of the frame, there is always overlap between the readings taken within two consecutive fields of view. The amount of overlap between frames may vary depending on the angular (and in some cases, linear) displacement of the camera, where a larger area of overlap is expected to provide data by which some of the present techniques generate a more accurate segment of the spatial representation (or otherwise map) relative to operations on data with less overlap. In some embodiments, the processor infers the angular disposition of the VMP robot from the size of the area of overlap and uses the angular disposition to adjust odometer information to overcome the inherent noise of an odometer. Prior to measuring vectors from the camera to objects within each new field of view and estimating depths, the processor may adjust previous readings to account for the measured movement of the VMP robot as it moves from observing one field of view to the next (e.g., differing from one another due to a difference in camera pose). This adjustment accounts for the movement of the coordinate system observed by the camera o with respect to a stationary coordinate system that may or may not coincide with the first field of view of the camera) [Afrouzi: col. 85, line 24-51]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerzner with Afrouzi to program the system to store the camera setting data with the captured image data.  
Therefore, the combination of Kerzner with Afrouzi will enable processors of the system to utilize the camera setting data to calculate and make appropriate adjustments to control the robot [Afrouzi: col. 85, line 24-51].

Regarding claim 7, Kerzner meets the claim limitations as set forth in claim 1.Kerzner further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Kerzner: para. 0006], further comprising applying a computer implemented object recognition process to each acquired image (i.e. For instance, the monitor control unit 210 may select a subset of robotic devices 280, 282 that may be equipped with biometric scanners, facial recognition cameras) [Kerzner: para. 0134]; (i.e. robotic devices equipped to deter a person from entering the property may include a biometric reader, a facial recognition camera, or a holographic projector) [Kerzner: para. 0010]) to obtain a recognition score based on a degree of certainty (i.e. a camera may provide facial recognition, high resolution still images, and high definition video) [Kerzner: para. 0038] with which the object attached to the robot is recognized (i.e. the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local memory) [Kerzner: para. 0045], and storing the object recognition score associated with its corresponding image (i.e. For instance, a robotic device 108b may use a camera to perform a facial recognition scan 112b of the burglar 140a attempting to enter the property through window 105a. The robotic device 108b may perform image analysis techniques on the obtained facial scan in order to determine whether the burglar 140a is a property occupant. For instance, the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local memory. Alternatively, or in addition, the robotic device 108b may transmit the facial scan to central monitor control unit 102 via network 111. The central monitor control unit 102 may connect to an operator, local law enforcement, federal law enforcement database, and/or the like in order to search one or multiple databases in an attempt to identify the burglar 140a. Local and/or federal authorities may then be notified in the event a match is found) [Kerzner: para. 0045].

Regarding claim 8, Kerzner meets the claim limitations as set forth in claim 1.Kerzner further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Kerzner: para. 0006], wherein the method comprises the step of (i.e. a method) [Kerzner: para. 0006], before the acquisition of images, allowing the robot to learn the environment by moving around the environment and learning the locations of obstacles (i.e. The system 200 further includes one or more robotic devices 280 and 282. The robotic devices 280 and 282 may be any type of robots that are capable of moving and taking actions that assist in security monitoring. For example, the robotic devices 280 and 282 may include drones that are capable of moving throughout a property based on automated control technology and/or user input control provided by a user. In this example, the drones may be able to fly, roll, walk, or otherwise move about the property. The drones may include helicopter type devices ( e.g., quad copters), rolling helicopter type devices ( e.g., roller copter devices that can fly and also roll along the ground, walls, or ceiling) and land vehicle type devices ( e.g., automated cars that drive around a property). In some cases, the robotic devices 280 and 282 may be robotic devices that are intended for other purposes and merely associated with the monitoring system 200 for use in appropriate circumstances.) [Kerzner: para. 0075] to generate a map of the environment (i.e. In some  implementations, the monitor control unit may be able to map a received sensor identifier to a sensor location using the data maintained in the table of sensor locations) [Kerzner: para. 0127].

Regarding claim 9, Kerzner meets the claim limitations as set forth in claim 1.Kerzner further meets the claim limitations as follows:
The method according to claim 1 (i.e. a method) [Kerzner: para. 0006], wherein the robot (i.e. the fleet of robots may be deployed, and controlled by a central monitor control unit, one or more of the robots may be controlled by a user via one or more of a mobile device, virtual reality headset, or the like) [Kerzner: para. 0033] and the at least one camera (i.e. The monitoring system control unit 210 communicates with the module 222 and the camera 230 to perform surveillance or monitoring) [Kerzner: para. 0066] are controlled ((i.e. the controller 212 may include a processor or other control circuitry) [Kerzner: para. 0062]; (i.e. In some implementations, the one or more user devices 240, 250 replace the monitoring system control unit 210 and perform the functions of the monitoring system control unit 210 for local monitoring and long range/offsite communication) [Kerzner: para. 0100]) by image acquisition software (i.e. The user device 240 includes a native surveillance application 242. The native surveillance application 242 refers to a software/firmware program running on the corresponding mobile device that enables the user interface and features described throughout. The user device 240 may load or install the native surveillance application 242 based on data received over a network or data received from local media. The native surveillance application 242 runs on mobile devices platforms, such as iPhone, iPod touch, Blackberry, Google Android, Windows Mobile, etc. The native surveillance application 242 enables the user device 240 to receive and process image and sensor data from the monitoring system) [Kerzner: para. 0097].

Regarding claim 10, Kerzner meets the claim limitations, as follows:
A non-transitory computer readable medium comprising computer readable instructions (i.e. Storage devices suitable for tangibly embodying computer program instructions and data include all forms of non-volatile memory) [Kerzner: para. 0195] which, when run on a computer cause the computer to carry out (i.e. one or more storage devices that include instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations) [Kerzner: para. 0196] a method (i.e. a method) [Kerzner: para. 0006] of acquiring a training set of images ((i.e. images obtained via camera 106c, or one or more live feeds provided by a camera associated with one or more robotic devices) [Kerzner: para. 0050]; (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210.) [Kerzner: para. 0067]) in an environment comprising at least one video surveillance camera (i.e. The security monitoring system 1100 may be used to monitor, surveil, and protect property 1101 in the same, or substantially similar, manner as the security monitoring system 100 may be used to monitor, surveil, and protect property 101. For instance, the central monitor control unit 102, multiple sensors 104a, 104b, ... 104e, cameras 106a, 106b, ...106e) [Kerzner: para. 0182; Figs. 1, 11], wherein the video camera is connected to a network (i.e. The security monitoring system 100 may facilitate networked communication between each component of security monitoring system 100 including for example, the central monitor control unit 102, sensors 104a, 104b, ... 104, cameras 106a, 106b, ... 106e, robotic devices 108a, 108b, . . . 1080, and charging stations 110a, 110b, . . . 110f via network 111) [Kerzner: para. 0036; Figs. 1-2] including a video management server (i.e. The network 205 is configured to enable exchange of electronic communications between devices connected to the network 205. For example, the network 205 may be configured to enable exchange of electronic communications between the monitoring system control unit 210, the one or more user devices 240,250, the monitoring application server 260, and the central alarm station server 270.) [Kerzner: para. 0061; Fig. 2], the method (i.e. a method) [Kerzner: para. 0006] comprising:
(1) controlling a robot (i.e. the fleet of robots may be deployed, and controlled by a central monitor control unit, one or more of the robots may be controlled by a user via one or more of a mobile device, virtual reality headset, or the like.) [Kerzner: para. 0033] including an object ((i.e. the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local
memory) [Kerzner: para. 0045]; (i.e. a robotic device 108c may be deployed by a central monitoring control unit 102 that includes one or more biometric readers.) [Kerzner: para. 0045]; (i.e. a robotic device 108d may include a taser 114) [Kerzner: para. 0052]) to navigate to a plurality of locations ((i.e. transmitting a command to each robotic device in the subset of robotic devices that instructs each respective robotic device to navigate to the location) [Kerzner: para. 0006]; (i.e. the robotic devices 280 and 282 may include drones that are capable of moving throughout a property based on automated control technology and/or user input control provided by a user. In this example, the drones may be able to fly, roll, walk, or otherwise move about the property) [Kerzner: para. 0075], wherein each location is in the field of view of at least one camera ((i.e. The user may input a selection of one or more robotic devices 108a, 108b, ... 108o that is transmitted to, and received 1260 by, the central monitor control unit 102. Next, the user 1150 may input a particular command that is to be performed by each selected robotic device. For instance, a user may select one or more commands that may include, for example, "view camera feed," "fly to Room A," "flash bright light," "fire taser," or the like. After the user 1150 selects one more commands, the user device 1152 may transmit the selected commands to the central monitor control unit 102. The central monitor control unit 102 may receive each selected command, and associate the selected command with the corresponding robotic device that is to perform the command. The process may conclude with the central monitor control unit 1280 transmitting each command to the corresponding robotic device 108a, 108b, ... 1080, respectively. Each respective robotic device may execute the received commands, stream video to the user's 1150 virtual reality headset 1154, and/or the like as indicated by the commands received from user 1150.) [Kerzner: para. 0194; Figs. 1, 11]; (i.e. The user 1150 may be able to control one or more of the cameras 106a, 106b, 106c, 106d, 106e to alter the field of view one or more of the cameras using the mobile device) [Kerzner: para. 0187 – Note: Figs. 1 and 11 show that robotic devices 108a, 108b, 108c, ...  are in field-of-views of the cameras 106a, 106b, 106c, 106d, 106e];  (i.e. In addition, the camera 230 may be triggered to begin capturing images when the alarm system detects an event, such as an alarm event, a door opening event for a door that leads to an area within a field of view of the camera 230, or motion in the area within the field of view of the camera 230) [Kerzner: para. 0107; Figs. 1, 11];); (2) at each location (i.e. a plurality of sensors located at different locations throughout a property) [Kerzner: claim 1], controlling at least one camera (i.e. The user 1150 may be able to control one or more of the cameras 106a, 106b, 106c, 106d, 106e to alter the field of view one or more of the cameras using the mobile device) [Kerzner: para. 0187] which has the robot in its field of view (i.e. The description of security monitoring system 100 utilizes a central monitor control unit 102, multiple sensors 104a, 104b, ... 104f, multiple cameras 106a, 106b, ... 106e, multiple robotic devices 108a, 108b, ... 108o) [Kerzner: para. 0058 – Note: Figs. 1 and 11 show robotic devices 108a, 108b, 108c, ...  are in field-of-views of the cameras 106a, 106b, 106c, 106d, 106e] to capture a plurality of images with different camera settings (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]; and (3) storing each image with camera setting data (i.e. solid state electronic storage that enables the robotic devices 280 and 282 to store applications, configuration data, collected sensor data) [Kerzner: para. 0081] defining the camera settings when the image was captured ((i.e. The monitoring application server 260 may store sensor and image data received from the monitoring system and perform analysis of sensor and image data received from the monitoring system. Based on the analysis, the monitoring application server 260 may communicate with and control aspects of the monitoring system control unit 210 or the one or more user devices 240, 250) [Kerzner: para. 0092]; (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]). 
Kerzner does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer readable medium comprising computer readable instructions which, when run on a computer cause the computer to carry out a method of acquiring a training set of images in an environment comprising at least one video surveillance camera, wherein the video camera is connected to a network including a video management server, the method comprising: (1) controlling a robot including an object to navigate to a plurality of locations, wherein each location is in the field of view of at least one camera; (2) at each location, controlling at least one camera which has the robot in its field of view to capture a plurality of images with different camera settings; and (3) storing each image with camera setting data defining the camera settings when the image was captured.   
However, in the same field of endeavor Afrouzi  further discloses the claim limitations and the deficient claim limitations, as follows:
the robot in its field of view to capture a plurality of images with different camera settings (i.e. In some embodiments accuracy of depth measurement is increased when the VMP robot moves from a first location to a second location causing a second reading of a time-off light (TOF) camera or distance measurement device to provide a second reading which is different from the first reading at the first location. Due to the movement of the VMP robot the distances to obstacles and perimeters of the environment changes, and hence the two readings differ. Concurrently, a second image is captured with slight difference with the first image. In some embodiments, the processor compares the difference in the two images, with the differentiations between the TOF readings of both images providing the changed position of the VMP robot within the environment. For example, FIG. 116 illustrates a measured distance 11600 by a sensor of robot 11601 and resulting image 11602 in a first position and a second measured distance 11603 measured by the same sensor of robot 11601 and resulting image 11604 after moving to a second position. Image 11602 from the first position and image 11604 from the second position can be used to determine a difference
between the two positions 11605) [Afrouzi: col. 78, line 41-61]; and ((i.e. In some embodiments, a camera captures spatial data
while the VMP robot moves within the surroundings. In some embodiments, the VMP robot moves back and forth across the environment in straight lines, such as in a boustrophedon pattern. In some embodiments, the camera captures spatial data while the VMP robot rotates 360 degrees. In some embodiments, spatial data of the surroundings are captured continuously as the VMP robot moves around the surroundings or rotates in one or more different positions in the surroundings. In some embodiments, the camera captures objects within a first field of view. In some embodiments, the image captured is a depth image, the depth image being any image containing data which may be related to the distance from the camera to objects captured in the image (e.g., pixel brightness, intensity, and color, time for light to reflect and return back to sensor, depth vector, etc.)) [Afrouzi: col. 85, line 5-20]; (i.e. In some embodiments, the camera rotates to observe a second field of view partly overlapping the first field of view and captures a depth image of objects within the second field of view (e.g., differing from the first field of view due to a difference in camera pose). In some embodiments, the processor compares the depth readings for the second field of view to those of the first field of view and identifies an area of overlap when a number of consecutive readings from the first and second fields of view are similar. The area of overlap between two consecutive fields of view correlates with the angular movement of the camera (relative to a static frame of reference of a room, for example) from one field of view to the next field of view. By ensuring the frame rate of the camera is fast enough to capture more than one frame of readings in the time it takes the camera to rotate the width of the frame, there is always overlap between the readings taken within two consecutive fields of view. The amount of overlap between frames may vary depending on the angular (and in some cases, linear) displacement of the camera, where a larger area of overlap is expected to provide data by which some of the present techniques generate a more accurate segment of the spatial representation (or otherwise map) relative to operations on data with less overlap. In some embodiments, the processor infers the angular disposition of the VMP robot from the size of the area of overlap and uses the angular disposition to adjust odometer information to overcome the inherent noise of an odometer. Prior to measuring vectors from the camera to objects within each new field of view and estimating depths, the processor may adjust previous readings to account for the measured movement of the VMP robot as it moves from observing one field of view to the next (e.g., differing from one another due to a difference in camera pose). This adjustment accounts for the movement of the coordinate system observed by the camera o with respect to a stationary coordinate system that may or may not coincide with the first field of view of the camera) [Afrouzi: col. 85, line 24-51]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerzner with Afrouzi to program the system to store the camera setting data with the captured image data.  
Therefore, the combination of Kerzner with Afrouzi will enable processors of the system to utilize the camera setting data to calculate and make appropriate adjustments to control the robot [Afrouzi: col. 85, line 24-51]. 

Regarding claim 11, Kerzner meets the claim limitations, as follows:
A video surveillance system (i.e. system, and apparatus, including computer programs encoded on storage devices, are disclosed for monitoring, security, and surveillance of a property) [Kerzner: para. 0006] comprising at least one video surveillance camera ((i.e. The security monitoring system 1100 may be used to monitor, surveil, and protect property 1101 in the same, or substantially similar, manner as the security monitoring system 100 may be used to monitor, surveil, and protect property 101. For instance, the central monitor control unit 102, multiple sensors 104a, 104b, ... 104e, cameras 106a, 106b, ...106e) [Kerzner: para. 0182; Figs. 1, 11]; (i.e. images obtained via camera 106c, or one or more live feeds provided by a camera associated with one or more robotic devices) [Kerzner: para. 0050]; (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210.) [Kerzner: para. 0067]) positioned at at least one location in an environment and connected to a network (i.e. The security monitoring system 100 may facilitate networked communication between each component of security monitoring system 100 including for example, the central monitor control unit 102, sensors 104a, 104b, ... 104, cameras 106a, 106b, ... 106e, robotic devices 108a, 108b, . . . 1080, and charging stations 110a, 110b, . . . 110f via network 111) [Kerzner: para. 0036; Figs. 1-2] including a video management server (i.e. The network 205 is configured to enable exchange of electronic communications between devices connected to the network 205. For example, the network 205 may be configured to enable exchange of electronic communications between the monitoring system control unit 210, the one or more user devices 240,250, the monitoring application server 260, and the central alarm station server 270.) [Kerzner: para. 0061; Fig. 2], comprising control means configured to (i.e. the controller 212 may include a processor or other control circuitry configured to) [Kerzner: para. 0062]:(1) control a robot (i.e. the fleet of robots may be deployed, and controlled by a central monitor control unit, one or more of the robots may be controlled by a user via one or more of a mobile device, virtual reality headset, or the like.) [Kerzner: para. 0033] including an object ((i.e. the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local
memory) [Kerzner: para. 0045]; (i.e. a robotic device 108c may be deployed by a central monitoring control unit 102 that includes one or more biometric readers.) [Kerzner: para. 0045]; (i.e. a robotic device 108d may include a taser 114) [Kerzner: para. 0052]) to navigate to a plurality of locations ((i.e. transmitting a command to each robotic device in the subset of robotic devices that instructs each respective robotic device to navigate to the location) [Kerzner: para. 0006]; (i.e. the robotic devices 280 and 282 may include drones that are capable of moving throughout a property based on automated control technology and/or user input control provided by a user. In this example, the drones may be able to fly, roll, walk, or otherwise move about the property) [Kerzner: para. 0075], wherein each location is in the field of view of at least one camera ((i.e. The user may input a selection of one or more robotic devices 108a, 108b, ... 108o that is transmitted to, and received 1260 by, the central monitor control unit 102. Next, the user 1150 may input a particular command that is to be performed by each selected robotic device. For instance, a user may select one or more commands that may include, for example, "view camera feed," "fly to Room A," "flash bright light," "fire taser," or the like. After the user 1150 selects one more commands, the user device 1152 may transmit the selected commands to the central monitor control unit 102. The central monitor control unit 102 may receive each selected command, and associate the selected command with the corresponding robotic device that is to perform the command. The process may conclude with the central monitor control unit 1280 transmitting each command to the corresponding robotic device 108a, 108b, ... 1080, respectively. Each respective robotic device may execute the received commands, stream video to the user's 1150 virtual reality headset 1154, and/or the like as indicated by the commands received from user 1150.) [Kerzner: para. 0194; Figs. 1, 11]; (i.e. The user 1150 may be able to control one or more of the cameras 106a, 106b, 106c, 106d, 106e to alter the field of view one or more of the cameras using the mobile device) [Kerzner: para. 0187 – Note: Figs. 1 and 11 show that robotic devices 108a, 108b, 108c, ...  are in field-of-views of the cameras 106a, 106b, 106c, 106d, 106e];  (i.e. In addition, the camera 230 may be triggered to begin capturing images when the alarm system detects an event, such as an alarm event, a door opening event for a door that leads to an area within a field of view of the camera 230, or motion in the area within the field of view of the camera 230) [Kerzner: para. 0107; Figs. 1, 11];); (2) at each location (i.e. a plurality of sensors located at different locations throughout a property) [Kerzner: claim 1], control at least one camera (i.e. The user 1150 may be able to control one or more of the cameras 106a, 106b, 106c, 106d, 106e to alter the field of view one or more of the cameras using the mobile device) [Kerzner: para. 0187] which has the robot in its field of view (i.e. The description of security monitoring system 100 utilizes a central monitor control unit 102, multiple sensors 104a, 104b, ... 104f, multiple cameras 106a, 106b, ... 106e, multiple robotic devices 108a, 108b, ... 108o) [Kerzner: para. 0058 – Note: Figs. 1 and 11 show robotic devices 108a, 108b, 108c, ...  are in field-of-views of the cameras 106a, 106b, 106c, 106d, 106e] to capture a plurality of images with different camera settings (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]; and (3) store each image with camera setting data (i.e. solid state electronic storage that enables the robotic devices 280 and 282 to store applications, configuration data, collected sensor data) [Kerzner: para. 0081] defining the camera settings when the image was captured ((i.e. The monitoring application server 260 may store sensor and image data received from the monitoring system and perform analysis of sensor and image data received from the monitoring system. Based on the analysis, the monitoring application server 260 may communicate with and control aspects of the monitoring system control unit 210 or the one or more user devices 240, 250) [Kerzner: para. 0092]; (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]). 
Kerzner does not explicitly disclose the following claim limitations (Emphasis added).
A video surveillance system comprising at least one video surveillance camera positioned at at least one location in an environment and connected to a network including a video management server, comprising control means configured to: (1) control a robot including an object to navigate to a plurality of locations, wherein each location is in the field of view of at least one camera; (2) at each location, control at least one camera which has the robot in its field of view to capture a plurality of images with different camera settings; and (3) store each image with camera setting data defining the camera settings when the image was captured.   
However, in the same field of endeavor Afrouzi  further discloses the claim limitations and the deficient claim limitations, as follows:
the robot in its field of view to capture a plurality of images with different camera settings (i.e. In some embodiments accuracy of depth measurement is increased when the VMP robot moves from a first location to a second location causing a second reading of a time-off light (TOF) camera or distance measurement device to provide a second reading which is different from the first reading at the first location. Due to the movement of the VMP robot the distances to obstacles and perimeters of the environment changes, and hence the two readings differ. Concurrently, a second image is captured with slight difference with the first image. In some embodiments, the processor compares the difference in the two images, with the differentiations between the TOF readings of both images providing the changed position of the VMP robot within the environment. For example, FIG. 116 illustrates a measured distance 11600 by a sensor of robot 11601 and resulting image 11602 in a first position and a second measured distance 11603 measured by the same sensor of robot 11601 and resulting image 11604 after moving to a second position. Image 11602 from the first position and image 11604 from the second position can be used to determine a difference
between the two positions 11605) [Afrouzi: col. 78, line 41-61]; and ((i.e. In some embodiments, a camera captures spatial data
while the VMP robot moves within the surroundings. In some embodiments, the VMP robot moves back and forth across the environment in straight lines, such as in a boustrophedon pattern. In some embodiments, the camera captures spatial data while the VMP robot rotates 360 degrees. In some embodiments, spatial data of the surroundings are captured continuously as the VMP robot moves around the surroundings or rotates in one or more different positions in the surroundings. In some embodiments, the camera captures objects within a first field of view. In some embodiments, the image captured is a depth image, the depth image being any image containing data which may be related to the distance from the camera to objects captured in the image (e.g., pixel brightness, intensity, and color, time for light to reflect and return back to sensor, depth vector, etc.)) [Afrouzi: col. 85, line 5-20]; (i.e. In some embodiments, the camera rotates to observe a second field of view partly overlapping the first field of view and captures a depth image of objects within the second field of view (e.g., differing from the first field of view due to a difference in camera pose). In some embodiments, the processor compares the depth readings for the second field of view to those of the first field of view and identifies an area of overlap when a number of consecutive readings from the first and second fields of view are similar. The area of overlap between two consecutive fields of view correlates with the angular movement of the camera (relative to a static frame of reference of a room, for example) from one field of view to the next field of view. By ensuring the frame rate of the camera is fast enough to capture more than one frame of readings in the time it takes the camera to rotate the width of the frame, there is always overlap between the readings taken within two consecutive fields of view. The amount of overlap between frames may vary depending on the angular (and in some cases, linear) displacement of the camera, where a larger area of overlap is expected to provide data by which some of the present techniques generate a more accurate segment of the spatial representation (or otherwise map) relative to operations on data with less overlap. In some embodiments, the processor infers the angular disposition of the VMP robot from the size of the area of overlap and uses the angular disposition to adjust odometer information to overcome the inherent noise of an odometer. Prior to measuring vectors from the camera to objects within each new field of view and estimating depths, the processor may adjust previous readings to account for the measured movement of the VMP robot as it moves from observing one field of view to the next (e.g., differing from one another due to a difference in camera pose). This adjustment accounts for the movement of the coordinate system observed by the camera o with respect to a stationary coordinate system that may or may not coincide with the first field of view of the camera) [Afrouzi: col. 85, line 24-51]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerzner with Afrouzi to program the system to store the camera setting data with the captured image data.  
Therefore, the combination of Kerzner with Afrouzi will enable processors of the system to utilize the camera setting data to calculate and make appropriate adjustments to control the robot [Afrouzi: col. 85, line 24-51]. 

Regarding claim 12, Kerzner meets the claim limitations as set forth in claim 11.Kerzner further meets the claim limitations as follows:
The video surveillance system according to claim 11 (i.e. system, and apparatus, including computer programs encoded on storage devices, are disclosed for monitoring, security, and surveillance of a property) [Kerzner: para. 0006], comprising a plurality of video surveillance cameras positioned at different locations in the environment and connected to the network (i.e. The security monitoring system 100 may facilitate networked communication between each component of security monitoring system 100 including for example, the central monitor control unit 102, sensors 104a, 104b, ... 104, cameras 106a, 106b, ... 106e, robotic devices 108a, 108b, . . . 1080, and charging stations 110a, 110b, . . . 110f via network 111) [Kerzner: para. 0036; Figs. 1-2], wherein the robot is controlled to navigate to the plurality of locations which are in the fields of view of different cameras (i.e. The security monitoring system 1100 may be used to monitor, surveil, and protect property 1101 in the same, or substantially similar, manner as the security monitoring system 100 may be used to monitor, surveil, and protect property 101. For instance, the central monitor control unit 102, multiple sensors 104a, 104b, ... 104e, cameras 106a, 106b, ...106e) [Kerzner: para. 0182 – Note: Figs. 1 and 11 show there are multiple the cameras such as 106a, 106b, 106c, 106d, 106e that are installed in different locations in the property].

Regarding claim 13, Kerzner meets the claim limitations as set forth in claim 11.Kerzner further meets the claim limitations as follows:
The video surveillance system according to claim 11 (i.e. system, and apparatus, including computer programs encoded on storage devices, are disclosed for monitoring, security, and surveillance of a property) [Kerzner: para. 0006], further including at least one light source in the environment (i.e. For instance, the robotic device 108a may communicate with one or more other components of security monitoring system to turn lights in the property on/off) [Kerzner: para. 0043] and connected to the network (i.e. The security monitoring system 100 may facilitate networked communication between each component of security monitoring system 100 including for example, the central monitor control unit 102, sensors 104a, 104b, ... 104, cameras 106a, 106b, ... 106e, robotic devices 108a, 108b, . . . 1080, and charging stations 110a, 110b, . . . 110f via network 111) [Kerzner: para. 0036; Figs. 1-2], wherein the control means is further configured to (i.e. the controller 212 may include a processor or other control circuitry configured to) [Kerzner: para. 0062]: 
at each location (i.e. a plurality of sensors located at different locations throughout a property) [Kerzner: claim 1]: control the light sources ((i.e. control operations of devices included in the alarm system or other household devices (e.g., a thermostat, an appliance, lights, etc.).) [Kerzner: para. 0062];  (i.e. For instance, the robotic device 108a may communicate with one or more other components of security monitoring system to turn lights in the property on/off) [Kerzner: para. 0043]) and the camera to capture the plurality of images with different camera settings  (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068] and different light source settings (i.e. The monitoring system control unit 210 communicates with the module 222 and the camera 230 to perform surveillance or monitoring. The module 222 is connected to one or more devices that enable home automation control. For instance, the module 222 may be connected to one or more lighting systems and may be configured to control operation of the one or more lighting systems.) [Kerzner: para. 0066].  

Regarding claim 14, Kerzner meets the claim limitations as set forth in claim 11.Kerzner further meets the claim limitations as follows:
The video surveillance system according to claim 11 (i.e. system, and apparatus, including computer programs encoded on storage devices, are disclosed for monitoring, security, and surveillance of a property) [Kerzner: para. 0006], wherein the control means is further configured to (i.e. the controller 212 may include a processor or other control circuitry configured to) [Kerzner: para. 0062]:  at each location (i.e. a plurality of sensors located at different locations throughout a property) [Kerzner: claim 1], control the robot to rotate ((i.e. In some embodiments, a camera captures spatial data while the VMP robot moves within the surroundings. In some embodiments, the VMP robot moves back and forth across the environment in straight lines, such as in a boustrophedon pattern. In some embodiments, the camera captures spatial data while the VMP robot rotates 360 degrees. In some embodiments, spatial data of the surroundings are captured continuously as the VMP robot moves around the surroundings or rotates in one or more different positions in the surroundings. In some embodiments, the camera captures objects within a first field of view. In some embodiments, the image captured is a depth image, the depth image being any image containing data which may be related to the distance from the camera to objects captured in the image (e.g., pixel brightness, intensity, and color, time for light to reflect and return back to sensor, depth vector, etc.)) [Afrouzi: col. 85, line 5-20]; (i.e. The system 200 further includes one or more robotic devices 280 and 282. The robotic devices 280 and 282 may be any type of robots that are capable of moving and taking actions that assist in security monitoring. For example, the robotic devices 280 and 282 may include drones that are capable of moving throughout a property based on automated control technology and/or user input control provided by a user. In this example, the drones may be able to fly, roll, walk, or otherwise move about the property. The drones may include helicopter type devices ( e.g., quad copters), rolling helicopter type devices ( e.g., roller copter devices that can fly and also roll along the ground, walls, or ceiling) and land vehicle type devices ( e.g., automated cars that drive around a property). In some cases, the robotic devices 280 and 282 may be robotic devices that are intended for other purposes and merely associated with the monitoring system 200 for use in appropriate circumstances.) [Kerzner: para. 0075]), and control the camera to capture images with the robot at different orientations ((i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]; (i.e. The description of security monitoring system 100 utilizes a central monitor control unit 102, multiple sensors 104a, 104b, ... 104f, multiple cameras 106a, 106b, ... 106e, multiple robotic devices 108a, 108b, ... 108o) [Kerzner: para. 0058 – Note: Figs. 1 and 11 show robotic devices 108a, 108b, 108c, ...  are in field-of-views of the cameras 106a, 106b, 106c, 106d, 106e]).
In the same field of endeavor Afrouzi  further discloses the claim limitations as follows:
acquiring images with the robot at different orientations (i.e. In some embodiments accuracy of depth measurement is increased when the VMP robot moves from a first location to a second location causing a second reading of a time-off light (TOF) camera or distance measurement device to provide a second reading which is different from the first reading at the first location. Due to the movement of the VMP robot the distances to obstacles and perimeters of the environment changes, and hence the two readings differ. Concurrently, a second image is captured with slight difference with the first image. In some embodiments, the processor compares the difference in the two images, with the differentiations between the TOF readings of both images providing the changed position of the VMP robot within the environment. For example, FIG. 116 illustrates a measured distance 11600 by a sensor of robot 11601 and resulting image 11602 in a first position and a second measured distance 11603 measured by the same sensor of robot 11601 and resulting image 11604 after moving to a second position. Image 11602 from the first position and image 11604 from the second position can be used to determine a difference between the two positions 11605) [Afrouzi: col. 78, line 41-61]; (i.e. In some embodiments, a camera captures spatial data while the VMP robot moves within the surroundings. In some embodiments, the VMP robot moves back and forth across the environment in straight lines, such as in a boustrophedon pattern. In some embodiments, the camera captures spatial data while the VMP robot rotates 360 degrees. In some embodiments, spatial data of the surroundings are captured continuously as the VMP robot moves around the surroundings or rotates in one or more different positions in the surroundings. In some embodiments, the camera captures objects within a first field of view. In some embodiments, the image captured is a depth image, the depth image being any image containing data which may be related to the distance from the camera to objects captured in the image (e.g., pixel brightness, intensity, and color, time for light to reflect and return back to sensor, depth vector, etc.)) [Afrouzi: col. 85, line 5-20]; (i.e. In some embodiments, the camera rotates to observe a second field of view partly overlapping the first field of view and captures a depth image of objects within the second field of view (e.g., differing from the first field of view due to a difference in camera pose). In some embodiments, the processor compares the depth readings for the second field of view to those of the first field of view and identifies an area of overlap when a number of consecutive readings from the first and second fields of view are similar. The area of overlap between two consecutive fields of view correlates with the angular movement of the camera (relative to a static frame of reference of a room, for example) from one field of view to the next field of view. By ensuring the frame rate of the camera is fast enough to capture more than one frame of readings in the time it takes the camera to rotate the width of the frame, there is always overlap between the readings taken within two consecutive fields of view. The amount of overlap between frames may vary depending on the angular (and in some cases, linear) displacement of the camera, where a larger area of overlap is expected to provide data by which some of the present techniques generate a more accurate segment of the spatial representation (or otherwise map) relative to operations on data with less overlap. In some embodiments, the processor infers the angular disposition of the VMP robot from the size of the area of overlap and uses the angular disposition to adjust odometer information to overcome the inherent noise of an odometer. Prior to measuring vectors from the camera to objects within each new field of view and estimating depths, the processor may adjust previous readings to account for the measured movement of the VMP robot as it moves from observing one field of view to the next (e.g., differing from one another due to a difference in camera pose). This adjustment accounts for the movement of the coordinate system observed by the camera o with respect to a stationary coordinate system that may or may not coincide with the first field of view of the camera) [Afrouzi: col. 85, line 24-51]).   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerzner with Afrouzi to program the system to store the camera setting data with the captured image data.  
Therefore, the combination of Kerzner with Afrouzi will enable processors of the system to utilize the camera setting data to calculate and make appropriate adjustments to control the robot [Afrouzi: col. 85, line 24-51].

Regarding claim 15, Kerzner meets the claim limitations as set forth in claim 11.Kerzner further meets the claim limitations as follows:
The video surveillance system according to claim 11 (i.e. system, and apparatus, including computer programs encoded on storage devices, are disclosed for monitoring, security, and surveillance of a property) [Kerzner: para. 0006], further comprising means to apply (i.e. the controller 212 may include a processor or other control circuitry configured to) [Kerzner: para. 0062] a computer implemented object recognition process to each acquired image (i.e. For instance, the monitor control unit 210 may select a subset of robotic devices 280, 282 that may be equipped with biometric scanners, facial recognition cameras) [Kerzner: para. 0134]; (i.e. robotic devices equipped to deter a person from entering the property may include a biometric reader, a facial recognition camera, or a holographic projector) [Kerzner: para. 0010]) to obtain a recognition score based on a degree of certainty (i.e. a camera may provide facial recognition, high resolution still images, and high definition video) [Kerzner: para. 0038] with which the object attached to the robot is recognized (i.e. the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local memory) [Kerzner: para. 0045], and wherein the control means is further configured to (i.e. the controller 212 may include a processor or other control circuitry configured to) [Kerzner: para. 0062] store the object recognition score associated with each image (i.e. For instance, a robotic device 108b may use a camera to perform a facial recognition scan 112b of the burglar 140a attempting to enter the property through window 105a. The robotic device 108b may perform image analysis techniques on the obtained facial scan in order to determine whether the burglar 140a is a property occupant. For instance, the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local memory. Alternatively, or in addition, the robotic device 108b may transmit the facial scan to central monitor control unit 102 via network 111. The central monitor control unit 102 may connect to an operator, local law enforcement, federal law enforcement database, and/or the like in order to search one or multiple databases in an attempt to identify the burglar 140a. Local and/or federal authorities may then be notified in the event a match is found) [Kerzner: para. 0045].

Regarding claim 16, Kerzner meets the claim limitations as set forth in claim 11.Kerzner further meets the claim limitations as follows:
The video surveillance system according to claim 11 (i.e. system, and apparatus, including computer programs encoded on storage devices, are disclosed for monitoring, security, and surveillance of a property) [Kerzner: para. 0006], wherein the control means (i.e. the controller 212 may include a processor or other control circuitry) [Kerzner: para. 0062] comprises image acquisition software (i.e. The user device 240 includes a native surveillance application 242. The native surveillance application 242 refers to a software/firmware program running on the corresponding mobile device that enables the user interface and features described throughout. The user device 240 may load or install the native surveillance application 242 based on data received over a network or data received from local media. The native surveillance application 242 runs on mobile devices platforms, such as iPhone, iPod touch, Blackberry, Google Android, Windows Mobile, etc. The native surveillance application 242 enables the user device 240 to receive and process image and sensor data from the monitoring system) [Kerzner: para. 0097].

Regarding claim 17, Kerzner meets the claim limitations as set forth in claim 1.Kerzner further meets the claim limitations as follows:
A method (i.e. a method) [Kerzner: para. 0006] of creating a training model for making camera settings comprising using the images ((i.e. a camera configured to obtain a facial recognition scan 112b of a burglar 140a, and perform a facial recognition analysis in order to determine if the burglar 140a is a lawful occupant of the property 101) [Kerzner: para. 0047] ; (i.e. The camera 230 may be a video / photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068])  and the camera setting data therefor obtained (i.e. For instance, a robotic device 108b may use a camera to perform a facial recognition scan 112b of the burglar 140a attempting to enter the property through window 105a. The robotic device 108b may perform image analysis techniques on the obtained facial scan in order to determine whether the burglar 140a is a property occupant. For instance, the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local memory. Alternatively, or in addition, the robotic device 108b may transmit the facial scan to central monitor control unit 102 via network 111. The central monitor control unit 102 may connect to an operator, local law enforcement, federal law enforcement database, and/or the like in order to search one or multiple databases in an attempt to identify the burglar 140a. Local and/or federal authorities may then be notified in the event a match is found) [Kerzner: para. 0045] by the method of claim 1 (i.e. a method) [Kerzner: para. 0006].
Kerzner does not explicitly disclose the following claim limitations (Emphasis added).
A method of creating a training model for making camera settings comprising using the images and the camera setting data therefor obtained by the method of claim 1.  
However, in the same field of endeavor Afrouzi  further discloses the claim limitations and the deficient claim limitations as follows:
a training model (i.e. In this approach, a model may be trained (e.g., by an external
processor or a processor of one or more robots) for cleaning a map with size of 10x10. At execution time,  the trained model may be used by processors of robots) [Afrouzi: col. 184, line 59-62].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerzner with Afrouzi to program the system to store the camera setting data with the captured image data.  
Therefore, the combination of Kerzner with Afrouzi will enable processors of the system to utilize the camera setting data to calculate and make appropriate adjustments to control the robot [Afrouzi: col. 85, line 24-51], as well as to train a model that would be used by the robots [Afrouzi: col. 184, line 59-62]. 

Regarding claim 18, Kerzner meets the claim limitations as set forth in claim 17.Kerzner further meets the claim limitations as follows:
A method according to claim 17 (i.e. a method) [Kerzner: para. 0006], wherein the obtained images are subject to object recognition using a particular algorithm or technique (i.e. For instance, a robotic device 108b may use a camera to perform a facial recognition scan 112b of the burglar 140a attempting to enter the property through window 105a. The robotic device 108b may perform image analysis techniques on the obtained facial scan in order to determine whether the burglar 140a is a property occupant. For instance, the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local memory. Alternatively, or in addition, the robotic device 108b may transmit the facial scan to central monitor control unit 102 via network 111. The central monitor control unit 102 may connect to an operator, local law enforcement, federal law enforcement database, and/or the like in order to search one or multiple databases in an attempt to identify the burglar 140a. Local and/or federal authorities may then be notified in the event a match is found) [Kerzner: para. 0045] and object recognition results therefrom are used to create (i.e. For instance, a robotic device 108b may use a camera to perform a facial recognition scan 112b of the burglar 140a attempting to enter the property through window 105a. The robotic device 108b may perform image analysis techniques on the obtained facial scan in order to determine whether the burglar 140a is a property occupant. For instance, the robotic device 108b may include a picture of each lawful property occupant stored in the robotic device's 108b local memory. Alternatively, or in addition, the robotic device 108b may transmit the facial scan to central monitor control unit 102 via network 111. The central monitor control unit 102 may connect to an operator, local law enforcement, federal law enforcement database, and/or the like in order to search one or multiple databases in an attempt to identify the burglar 140a. Local and/or federal authorities may then be notified in the event a match is found) [Kerzner: para. 0045] the training model.
Kerzner does not explicitly disclose the following claim limitations (Emphasis added).
A method according to claim 17, wherein the obtained images are subject to object recognition using a particular algorithm or technique and object recognition results therefrom are used to create the training model.  
However, in the same field of endeavor Afrouzi  further discloses the claim limitations and the deficient claim limitations as follows:
the training model (i.e. In this approach, a model may be trained (e.g., by an external
processor or a processor of one or more robots) for cleaning a map with size of 10x10. At execution time,  the trained model may be used by processors of robots) [Afrouzi: col. 184, line 59-62].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerzner with Afrouzi to program the system to store the camera setting data with the captured image data.  
Therefore, the combination of Kerzner with Afrouzi will enable processors of the system to utilize the camera setting data to calculate and make appropriate adjustments to control the robot [Afrouzi: col. 85, line 24-51], as well as to train a model that would be used by the robots [Afrouzi: col. 184, line 59-62]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kerzner (US Patent Application Publication 2016/0266577 A1), (“Kerzner”), in view of Afrouzi (US Patent 11,199,853 B1), (“Afrouzi”), in view of Gove (US Patent 10,334,158 B2), (“Gove”).
Regarding claim 3, Kerzner meets the claim limitations, as follows:
The method according to claim 1 (i.e. a method) [Kerzner: para. 0006], wherein the step of controlling (i.e. the controller 212 may include a processor or other control circuitry configured to) [Kerzner: para. 0062] the camera to acquire a plurality of images with different camera settings ((i.e. The monitoring system control unit 210 communicates with the module 222 and the camera 230 to perform surveillance or monitoring. The module 222 is connected to one or more devices that enable home automation control. For instance, the module 222 may be connected to one or more lighting systems and may be configured to control operation of the one or more lighting systems.) [Kerzner: para. 0066]; (i.e. The camera 230 may be a video/photographic camera or other type of optical sensing device configured to capture images. For instance, the camera 230 may be configured to capture images of an area within a building monitored by the monitoring system control unit 210. The camera 230 may be configured to capture single, static images of the area and also video images of the area in which multiple images of the area are captured at a relatively high frequency (e.g., thirty images per second). The camera 230 may be controlled based on commands received from the monitoring system control unit 210. The camera 230 may be triggered by several different types of techniques. For instance, a Passive Infra Red (PIR) motion sensor may be built into the camera 230 and used to trigger the camera 23 0 to capture one or more images when motion is detected. The camera 230 also may include a microwave motion sensor built into the camera and used to trigger the camera 230 to capture one or more images when motion is detected. The camera 230 may have a "normally open" or "normally closed" digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 220, PIR, door/window, etc.) detect motion or other events.) [Kerzner: para. 0067-0068]) comprises changing at least one of shutter speed, iris (aperture) and gain (ISO).
Kerzner does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the step of controlling the camera to acquire a plurality of images with different camera settings comprises changing at least one of shutter speed, iris (aperture) and gain (ISO).
However, in the same field of endeavor Gove  further discloses the claim limitations and the deficient claim limitations as follows:
changing at least one of shutter speed, iris (aperture) and gain (ISO) (i.e. Determining exposure, or the length of time necessary to integrate an image sensor to create an image that may appropriately saturate a scene for full dynamic range and vibrant picture, may be paramount to creating pleasing photographs or capturing other suitable media. For low light situations, a longer exposure may be dictated. For the MCD, several methods may be employed to determine the proper exposure. Most high-end cameras may use photometers to indicate the exposure needed, then offer modes of operation like fully automatic with flash, without flash, aperture priority (e.g., an iris to stop down the light entering the lens), shutter or time exposure priority, or others to control the optics and sensors for proper exposure of the sensor) [Gove: col. 17, line 24-36].   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kerzner and Afrouzi with Gove to program the system to change the shutter speed or changing the aperture of the cameras.  
Therefore, the combination of Kerzner and Afrouzi with Gove will enable the system to create an image that may appropriately saturate a scene for full dynamic range and vibrant picture, may be paramount to creating pleasing photographs or capturing other suitable media [Gove: col. 17, line 24-36].

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488